Sanchez v Extra Space Stor. Inc. (2019 NY Slip Op 09363)





Sanchez v Extra Space Stor. Inc.


2019 NY Slip Op 09363


Decided on December 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 26, 2019

Renwick, J.P., Manzanet-Daniels, Oing, Singh, González, JJ.


10640

[*1] Lazaro Sanchez,	24105/13E Plaintiff-Respondent,
vExtra Space Storage Inc., Defendant-Appellant, Gabriel Castano, et al., Defendants. 
Extra Space Management, Inc., Third-Party Plaintiff, 
JR Building Service, Inc., Third-Party Defendant. 
Extra Space Management, Inc., Second Third-Party Plaintiff, 
Long Island Landscapes, Ltd., Second Third-Party Defendant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Fernando Tapia, J.), entered on or about August 9, 2018,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated November 25, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: DECEMBER 26, 2019
CLERK